Exhibit 10.31

Presque Isle Downs Live Racing Agreement

THIS AGREEMENT, made and entered into this the 22nd day of February, 2007 by and
between Presque Isle Downs Inc., hereinafter “Racing Association,” and the
Pennsylvania Horsemen’s Benevolent and Protective Association Inc., a
Pennsylvania not-for-profit corporation, hereinafter “PA HBPA.”

WHEREAS, the PA HBPA is a trade organization composed of owners and trainers
(hereinafter the PA HBPA “Members”) of thoroughbred race horses; and

WHEREAS, the PA HBPA provides benevolent programs and other services for its
members and their employees who are engaged in live thoroughbred racing at the
Racing Association; and

WHEREAS, the Racing Association is licensed by the Pennsylvania State Horse
Racing Commission (hereinafter PSHRC), pursuant to Act 135 of 1981, to conduct
live thoroughbred horse racing with pari-mutuel waging and, in accordance with
that licensure, Racing Association owns and is constructing and intends to
operate a thoroughbred racing facility under the trade name Presque Isle Downs
Inc. (hereinafter also referred to as the “Racing Association”); and

WHEREAS, the parties hereto reaffirm their support for quality live thoroughbred
racing activities and reaffirm their desire to the promotion of such activities
in the State of Pennsylvania; and

WHEREAS, the parties hereto desire to memorialize and set forth in writing the
contractual agreements by and between the Racing Association and the PA HBPA
concerning live thoroughbred racing at the Racetrack.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties desire to be legally bound, do agree as follows:

1.                                       Definitions.

a.               “Exported Simulcast Signals” — shall mean a simultaneous
audio-visual and data transmission of live horse race sent from a host facility
to a guest facility located either in the same state or a foreign state.

b.              “Imported Simulcast Signals” — shall mean a simultaneous
audio-visual and data transmission of live horse race received from a host
facility by a guest facility located either in the same state or a foreign.

c.               “Host Facility” — shall mean any facility where a live horse
race is conducted

d.              “Guest Facility” — shall mean any facility which acquires the
non-exclusive right to receive the simultaneous audio-visual and data signals of
a live horse race conducted at a host facility, and in addition, may accept
pari-mutuel wagers, with the right to commingle said facility’s pari-mutuel
pools with and into a host facility’s pari-mutuel pools.

e.               “Net Commission” — Handle less amount returned to bettor.

f.                 “Transmission Cost” — shall mean the cost of uplink services,
decoder costs, voice tech, and interface fees.


--------------------------------------------------------------------------------


2.                                       Term of Agreement.  This Agreement
shall become effective as of February 22, 2007, and shall remain in full force
and effect, unless sooner terminated as provided herein, until December 31, 2009
(hereinafter “Initial Term”).  This Agreement shall continue for a further Term
of two years without change unless either party shall, at least ninety days
prior to December 31, 2009, or each successive two-year Term thereafter, give
notice to the other of its intention that this Agreement shall not be
automatically renewed pursuant to the provisions of this paragraph.  In the
event notice of intent not to renew is given by either party, the parties agree
that weekly negotiation sessions shall be held commencing no later than 75 days
prior to the expiration of the Term or successive Term and the parties mutually
agree to bargain in good faith, without waiving rights of either party.

3.                                       Exclusive Representation.  The PA HBPA
is currently recognized by the PSHRC  to be the duly qualified and exclusive
representative of the majority of the owners and trainers of live thoroughbred
horse racing, within the meaning of the Interstate Horseracing Act (15 U.S.C. §
3001, et seq.) (the “Act”).  Therefore, the Racing Association shall only
negotiate with the exclusive bargaining agent or representative of the PA HBPA. 
Any negotiation or discussion of the terms and provisions of this Agreement, or
any amendment thereto, or any Agreement which shall supersede the terms and
provisions of this Agreement with any person, or entity or representative of an
entity that is not the exclusive bargaining agent or representative of the PA
HBPA shall constitute a breach of this Agreement, provided that at such time the
PA HHBPA remains the duly qualified and exclusive representative of the majority
of the owners and trainers of horses at Presque Isle Downs.  Furthermore, the
Racing Association shall not insert any term or provision which conflicts with
the PA HBPA’s exclusive representation of owners and trainers of live
thoroughbred racing into any contract or agreement arising out of the use of the
Racing Association’s facilities and/or participation in the live horse races
conducted at the Racing Association.

4.                                       Purses and Stakes.

a.               Minimum Purses.    It is mutually agreed that, as far as
possible and consistent with the foregoing, the principle of “better purses for
better horses” shall be followed in establishing the purse payable for any one
race.  Every effort will be made to have the same level of purses for the same
class of horses throughout each thoroughbred horse racing meeting during the
term hereof. In anticipation of the commencement of slot machine operations at
Presque Isle Downs in February of 2007 and the accumulation of purse money from
the statutory portion of slot machine revenues from February of 2007 until the
commencement of live racing in September of 2007, and in order to avoid an
overpayment, except as provided below with respect to Stakes Races, the Racing
Association and the PA HBPA agree to pay purses based on the following schedule
in the initial year of operation, 2007, as outlined by the distribution schedule
below.

2


--------------------------------------------------------------------------------


 

Division Of Purses for 2007

 

 

First

 

—

 

75%

 

Second

 

—

 

45%

 

Third

 

—

 

20%

 

Fourth

 

—

 

15%

 

Fifth

 

—

 

10%

 

Sixth

 

—

 

5%

 

Seventh

 

—

 

4%

 

Eighth

 

—

 

2%

 

Total

 

—

 

175%

 

 

The parties agree that if commencement of slot machine operations at Presque
Isle Downs is delayed for any reason, then the parties will renegotiate the
distribution schedule for 2007.

 

Division of Purses 2008 forward

 

 

First

 

—

 

60%

 

Second

 

—

 

20%

 

Third

 

—

 

10%

 

Fourth

 

—

 

5%

 

Fifth

 

—

 

2.5%

 

Sixth

 

—

 

1.5%

 

Seventh

 

—

 

.5%

 

Eighth

 

—

 

.5%

 

Total

 

—

 

100%

 

 

b.              Purse Schedule Distribution.  The Racing Association and the PA
HBPA will establish and publish a purse schedule distribution, which shall show
the purse distribution planned for various classes of horses at various
distances.  Such schedule shall be updated as necessary.  Said schedule with any
amendments thereto shall be posted in the Racing Secretary’s office.

c.               Stakes Schedule.  In the initial year of operation, 2007, the
Racing Association and the PA HBPA will agree upon and approve a stakes schedule
for 2007 prior to June 30, 2007.  In the year 2008 and each subsequent year,
purses for stakes races shall not exceed, in the aggregate, 8% of the total
purses paid, from the purse account, in the immediately preceding calendar year.
The PA HBPA reserves the right to authorize Stake Schedule funding greater than
8% in each year of the agreement.  The Racing Association shall determine the
number of and purses for stakes races and submit the stakes schedule to the PA
HBPA for written comment prior to submission of the stakes schedule to the
PSHRC.  Stake Races shall be guaranteed.  The Racing Association agrees to pay
purses for stakes races back through not less than five places.  It is
understood by both parties that purse schedules shall not be in conflict with
the rules of racing of the PSHRC as presently constituted or as may be amended.

3


--------------------------------------------------------------------------------


d.              Purse Funds.  During the term of this Agreement, the Racing
Association and the PA HBPA shall allocate and pay purse moneys as provided by
this agreement, including any additional percentage of the pari-mutual handle
which may be legislated and incorporated into the PA Race Horse Industry Reform
Act statute during the period of this Agreement, if specifically legislated for
purses.  In the event Presque Isle Downs commences slot machine operations prior
to the first live race meet, then all amounts from such slot machine operations
that are required to be contributed to racing purses will be placed in an
account for the benefit of purses in accordance with the laws and regulations of
the Pennsylvania Gaming Control Board.  In all cases, revenue from slot machine
operations shall be allocated in the manner set forth in the Race Horse
Development and Gaming Act of 2004.

i.      Underpayment of Purses.  Unless otherwise required by law, any
underpayment of purses to the horsemen during the term of this agreement will be
distributed during the next ensuing thoroughbred horse racing meeting.

e.               Overpayment of Purses.  The Racing Association and the PA HBPA
agree to cooperate to the fullest extent possible to avoid any overpayment of
purses to horsemen as of the end of the racing meeting of any year during the
term of this agreement.  If the Racing Association makes a payment in excess of
the amount computed for purses herein, the overpayment can be offset against any
underpayment in any succeeding race meeting, but overpayments, if any, existing
at the end of any racing meeting must be computed and adjusted only as of the
end of the last meet.

5.                                       Revenue Sharing.

a.               On-Track Wagering.  During the term of this Agreement, the
Racing Association shall pay to the Horsemen’s purse account an amount equal to
33⅓% (hereinafter referred to as the “On-track Purse Percentage”) of the Racing
Association’s net commission, including breakage as allocated in § 325.222
(c)(2), but excluding any taxes due under state law, received from pari-mutuel
wagers made at the Racing Association’s racetrack on live races run at the
racetrack (the “Purse Monies”); provided, however, that with respect to races
conducted at the Host facility after January 1, 2009, the Racing Association
shall pay to the Horsemen’s purse account 50% of the Racing Association’s net
commission, including breakage as allocated in § 325.222 (c)(2), but excluding
any taxes due under state law.  Nomination, starting, and entry fees paid by
owners shall not be considered purses paid by the Racing Association for the
purpose of determining the amount of the On-Track Purse Percentage.  It is
understood and agreed upon these fees will be matched by the Racing Association
and used exclusively for the marketing of the live racing product.  The Racing
Association will provide the PA HBPA with the schedule of events and an
accounting of these funds.

4


--------------------------------------------------------------------------------


b.              Simulcast Revenues.  In addition to the revenues paid by the
Racing Association in the paragraph above, the Racing Association shall, subject
to obtaining the appropriate consent from Horsemen in accordance with the
provisions of paragraph 6, apply the following amounts to the Horsemen’s purse
account:

i.          Exported or Imported In-State Simulcast Signals.  In the event the
Racing Association exports a simulcast signal and pari-mutuel wagering
information on a race held at the Racing Association (“Host” facility) to
another racing association or other off-track facility (“Guest” facility)
located within the Commonwealth of Pennsylvania, then, in such event, the Racing
Association shall pay to the Horsemen’s purse account 33%⅓ of the Racing
Association’s fee revenues, but excluding transmission cost and any taxes due
under state law; provided, however, that with respect to export fees generated
from races conducted at the Host facility after January 1, 2009, the Racing
Association shall pay to the Horsemen’s purse account 50% of the Racing
Association’s fee revenues, but excluding transmission cost and any taxes due
under state law.  In the event the Racing Association imports a simulcast signal
and accepts pari-mutuel wagers on a race held at another racing association
located within the Commonwealth of Pennsylvania or imports a simulcast signal
and accepts pari-mutuel wagers from any other “guest” facility located within
the state, then, in such event, the Racing Association shall pay to the
Horsemen’s purse account 331¤3 % of the Racing Association’s net commission,
including breakage as allocated in § 325.22 (c)(2) but excluding transmission
cost  and any taxes due under state law.

ii.       Exported Simulcast Signals to Out-of-State Facility.  In the event the
Racing Association shall enter into a contract with a “guest” racing
association, off-track wagering system or other off-track facility, located
outside the commonwealth of Pennsylvania, for the purpose of authorizing such
guest facility to receive a simulcast signal from the Racing Association and to
accept pari-mutuel wagers on a race held at the Racing Association, then in such
event, the Racing Association shall pay to the Horsemen’s purse account an
amount equal to 331¤3 % of the Racing Association’s fees received under the
terms of said contract, excluding only transmission cost, excise or similar
taxes, if any, payable with respect to such revenue; provided, however, that
with respect to export fees generated from races conducted at the Host facility
after January 1, 2009, the Racing Association shall pay to the Horsemen’s purse
account 50% of fees received under the terms of said contract, excluding only
transmission cost, excise or similar taxes, if any, payable with respect to such
revenue.

iii.    Imported Simulcast Signals from Out-of-State Facility.  In the event the
Racing Association shall enter into a contract with a host racing association
located outside of the Commonwealth of Pennsylvania, for the purpose of
importing the simulcast signal and accepting pari-mutuel wagers on a race held
at such host racing association’s facility, then in such event, the Racing
Association shall pay to the Horsemen’s purse account an amount equal to 331¤3 %
of the Racing Association’s net commission  received under the terms of said
contract, excluding only transmission cost and excise or similar taxes, if any,
payable with respect to such revenue.

5


--------------------------------------------------------------------------------


c.               Media Revenue, Telephone, Electronic and other Gambling
Revenue.  In addition to the revenues paid by the Racing Association for
On-Track Wagering and Simulcasting, the Racing Association shall also apply the
following amounts to the Horsemen’s purse account:

i.          Media Revenue.  If the Racing Association receives revenues from the
sale or licensing of its television, radio, or other media transmission rights,
including, but not limited to, cable, network or subscription transmission, but
excluding revenue from the export of interstate or intrastate simulcasting
pursuant to which revenues are paid under Paragraph 5  above (hereinafter
referred to collectively as “Media Rights”), the Racing Association shall pay to
the Horsemen’s purse account an amount equal to 331¤3 % of the Racing
Association’s gross revenue received from the sale of such Media Rights. Prior
to execution of any agreement for the sale of Media Rights, the Racing
Association shall notify the members of the PA HBPA of the material terms and
conditions of all contracts it negotiates under the terms of which it sells or
licenses its Media Rights and shall give consideration to the positions
expressed by the PA HBPA representatives.  PA HBPA acknowledges that race images
are used by the Racing Association for the promotion of racing and Presque Isle
Downs, Inc. and its parent corporation for the promotion of their businesses and
grants Presque Isle Downs, Inc. the right to use racing images for the promotion
of its business and that of its parent corporation.  Nothing in this provision
shall be construed as an admission or acknowledgment by the Racing Association
that any person, entity or group other than itself has a proprietary right in or
to the Media Rights relating to any event hosted and/or sponsored by the Racing
Association.

ii.       Telephone Account, Electronic Media, Or Other Forms of Remote Wagering
Revenue.  In the event of such forms of wagering for purposes of determining the
amount to be paid to the Horsemen’s purse account, a telephone account wager or
other wager made on races conducted at the Host Facility through an electronic
media wagering system, the majority of which is owned by the Racing Association,
shall be deemed to be made at the Racing Association as an on-track wager, and
revenues received by the Racing Association therefrom shall be allocated and
paid to the Horsemen’s purse account in accordance with the On-track Purse
Percentage set out herein.  331¤3 % of any source market or similar fees, or any
other fees, no matter what they may be called or how characterized, received by
the Racing Association from telephone account or electronic media wagering
systems remunerating the Racing Association for market impact occurring by
virtue of such wagers being made in defined geographical area to be determined
at the time of source market fee agreement on races being imported by the Racing
Association via simulcast signals from within or outside of Pennsylvania shall
be allocated and paid to the Horsemen’s purse account.  For purposes of this
Agreement, the term “source market or similar fees” shall include, but not be
limited to, any and all fees or revenues paid to the Racing Association and/or
its horsemen by Television Games Network or any other account wagering,
electronic media or other remote wagering entities for the right to

6


--------------------------------------------------------------------------------


accept wagers from account holders located in defined geographical area to be
determined at the time of source market fee agreement.  For the avoidance of
doubt, the “source market or similar fees” received by Racing Association in
connection with telephone account, electronic media, or other forms of remote
wagering with respect to live racing conducted at the Host facility shall be
subject to the Revenue Sharing provisions set forth above.

d.              Full Disclosure of all Documents Relating to Revenue.  The PA
HBPA shall have the right to review, audit and inspect all files and documents,
in whatever form, in the hands of the Racing Association or its agents or
designees relating to any revenue generated by Racing Association, including but
not limited to: wagering at the racetrack, simulcast agreements, sponsorships,
media rights, telephone or electronic wagering, other forms of gambling subject
to compliance with any applicable laws, rules, regulations or policies of the PA
Gaming Control Board.  Furthermore, the PA HBPA shall have the attendant right
to review, audit, and inspect all files and documents, in whatever form,
relating to fees and overhead expenses incurred by the Racing Association in its
performance of in-state and interstate simulcasting contracts, pari-mutuel
wagering, and operation of the racetrack.  The Racing Association agrees to make
all of its relevant books and records available to the PA HBPA for review,
audit, inspection and/or copying, upon 10 day’s notice by the PA HBPA.  Any such
review, audit or inspection performed by the PA HBPA will be performed at its
own expense.  The Racing Association agrees that it will not unduly delay,
restrict or impede the PA HBPA’s access to this information, and that it will
maintain full, complete and accurate records of all its transactions, including
the sale of simulcast signals, for a minimum period of 7 years.  Should the
Racing Association deny the PA HBPA’s request to review documents, it shall
provide to the PA HBPA, in writing, within 10 days the reasons for its denial. 
Any dispute arising from this term shall be first submitted to arbitration, in
the manner provided in Paragraph 18 (b).  The foregoing rights set forth in this
section 5(d) are further qualified as follows: (i) the documents will be made
available to only the president and treasurer of the PA HBPA and any certified
public accountant engaged by the PA HBPA for such purpose; and (ii) any person
reviewing such documents will agree to keep all information strictly
confidential.

6.                                       Simulcast Wagering Consent.

a.               Interstate Simulcasting/Off-Track Wagering Consent.  For the
initial racing meet that is scheduled to begin September 1, 2007 and end
September 28, 2007, the PA HBPA consents to the Racing Association entering
Simulcast Agreements with the entities listed on Exhibit A attached hereto,
provided that such Simulcast Agreements contain economic terms no less favorable
than those currently in effect between such entities and Mountaineer Park, Inc. 
For each subsequent race meet commencing in 2008 and thereafter, the PA HBPA
will exercise its consent and approval right with respect to the interstate
simulcasts and the conduct of interstate off-track wagering by the Racing
Association as provided for under Section 234 of the Race Horse Industry Reform
Act and the provisions of the

7


--------------------------------------------------------------------------------


Interstate Horseracing Act of 1978 by separate letter directed to the Racing
Association and signed by an authorized representative of the PA HBPA, such
consent and approval not to be unreasonably withheld.  Likewise for each
subsequent race meet commencing in 2008 and thereafter, the Racing Association
agrees to make its request for the PA HBPA’s consent and approval no earlier
than sixty (60) days, but no later than thirty (30) days prior to each year’s
race meet.  The Racing Association will provide to the PA HBPA the information
set out in subparagraph “c.” below along with a complete list of all proposed
simulcast “guest,” “satellite facilities,” and “secondary recipients,” if any,
providing a separately detailed summary of the price proposed to be paid by each
proposed off-track wagering site.  Within seven (7) days after the Racing
Association discloses the aforementioned information to the PA HBPA, the PA HBPA
will provide its letter granting or withholding consent and approval, or any
terms and conditions thereto, to the Racing Association.  If the Racing
Association provides all of the aforementioned information to the PA HBPA by no
later than thirty (30) days prior to the meet, but the PA HBPA fails to provide
its consent and approval letter within seven (7) days after such information has
been fully disclosed, the Racing Association shall, by virtue of this agreement,
be deemed to have the PA HBPA’s consent and approval with respect to all of the
disclosed out-of-state off-track wagering sites at the prices so disclosed
during the upcoming meet.

b.              Intrastate Simulcasting Consent.  For the initial racing meet
that is scheduled to begin September 1, 2007 and end September 28, 2007, the PA
HBPA consents to the Racing Association entering Simulcast Agreements with the
entities listed on Exhibit A attached hereto, provided that such Simulcast
Agreements contain economic terms no less favorable than those currently in
effect between such entities and Mountaineer Park, Inc.  For each subsequent
race meet commencing in 2008 and thereafter, the PA HBPA will exercise its
consent and approval right with respect to intrastate simulcasting by the Racing
Association as provided for under Section 234 of the Race Horse Industry Reform
Act, such consent not to be unreasonably withheld, by separate letter directed
to the Racing Association and signed by an authorized representative of the PA
HBPA in accordance with the provisions outlined in subparagraph “a.” above
except that (1) the Racing Association may disclose the licensed locations
within the State of Pennsylvania to whom it proposes to send an intrastate
simulcast at any time during the calendar year but no later than thirty (30)
days prior to the race meet, and the PA HBPA agrees to provide its letter
granting or withholding consent or approval, or any terms and conditions
thereto, by separate letter within seven (7) days thereafter.  The Racing
Association agrees to provide a complete disclosure of the terms and conditions
upon which it proposes to send intrastate simulcasts to any licensed location
within Pennsylvania along with its request for the PA HBPA’s consent and
approval.  If the Racing Association discloses all of the proposed terms and
conditions to the PA HBPA by no later than thirty (30) days prior to the meet,
but the PA HBPA fails to provide its consent and approval letter within seven
(7) days thereafter, the Racing Association shall, by virtue of this

8


--------------------------------------------------------------------------------


agreement, be deemed to have the PA HBPA’s consent and approval with respect to
intrastate simulcasting to the disclosed licensed locations in accordance with
the disclosed terms and conditions for the upcoming meet.

c.               The Racing Association (for itself and it’s affiliated and
related entities) agrees that no person, firm or entity shall be permitted to
accept wagers on races conducted at the Racing Association and transmitted to
such recipient unless each such recipient has a written agreement (“Simulcast
Agreement”) regarding such transmission and wagering thereon with the Racing
Association.  The Racing Association agrees not to grant wagering rights to any
“guest” facility located outside this state without restricting such “guest”
from retransmitting, rebroadcasting or otherwise distributing the Racing
Association’s simulcast signals, and prohibiting the acceptance of wagers on the
Racing Association’s races, unless “guest” fully discloses to the Racing
Association, and the Racing Association, in turn, provides to PA  HBPA, the
following: (1) the address of each of “guest’s” principal locations or premises;
(2) the address of each of “guest’s” “satellite facilities,” if any, regardless
whether such facilities may be located in “guest’s” same or different state; (3)
the address of each of “guest’s” “secondary recipients,” if any.  The Racing
Association agrees to provide a complete list of all simulcast “guest,”
“satellite facilities,” and “secondary recipient” outlets, and any other
facilities or outlets, which will or may accept wagers on races conducted at the
Racing Association during the term hereof.  The Racing Association will also
provide the PA HBPA with complete copies of all simulcast contracts, agreements,
exhibits, schedules, and financial arrangements negotiated by the Racing
Association (including all affiliated and related entities) with each entity
that proposes to accept wagers on races conducted at the Racing Association
during the term hereof, it being the intention of the parties that the PA HBPA
shall have complete access to all information related or pertaining to all
Revenue from simulcast wagering

d.              Prior to the commencement of each racing meet, the Racing
Association shall provide the PA HBPA with all host fee rate information and an
opportunity to discuss same with the Racing Association for all outlets to which
it (or any affiliate or related party) may contract.  Information communicated
in connection with the provisions of this paragraph shall be maintained in
confidence and shall not be publicly disclosed by either party unless required
by law to do so.

e.               During the term of this Agreement, the parties recognize that
the Racing Association may have the need or occasion to negotiate with Guest
Facilities, including off-track wagering sites, located inside or outside the
Commonwealth of Pennsylvania, which are subject to the Interstate Horseracing
Act of 1978 (the “Act”), for the conduct of off-track wagering for the following
races: Thoroughbred races held at the Racing Association, in a time frame that
does not allow the Racing Association to include such sites in the list provided
to the PA HBPA on or before thirty (30) days prior to the meet as envisioned
under subparagraph “a.” above.  If the Racing Association negotiates with new or

9


--------------------------------------------------------------------------------


additional off-track wagering site(s) in a time period after the thirty (30) day
window set out in subparagraph “a.” above, the parties agree to follow the
procedures as set out herein.  The Racing Association shall disclose any new or
additional site(s), accompanied with all pertinent information as set out in
subparagraph “a.” and “c.” above along with the details of the proposed price at
which the simulcast and off-track wagering site proposes to purchase the
simulcast and wagering rights.  The PA HBPA agrees to exercise its consent and
approval rights, which shall not be unreasonably withheld, with respect to such
new or additional site(s) within five (5) business days after such information
is fully disclosed.  If the Racing Association provides all of the
aforementioned information to the PA HBPA, but the PA HBPA fails to provide its
consent and approval letter within five (5) business days after such information
has been fully disclosed, the Racing Association shall, by virtue of this
agreement, be deemed to have the PA HBPA’s consent and approval with respect to
all of the disclosed  off-track wagering sites at the prices so disclosed during
the upcoming meet.  Unless the PA HBPA shall have been deemed to consent and
approve by its inaction as set forth in the immediately preceding sentence and
in Section 6(a) and 6(b) above, no race or races’ simulcast signal will be
exported from the Racing Association without prior written approval of the PA
HBPA in accordance with the Act.

7.                                       Racing Surface.  The Racing Association
and the PA HBPA hereby agree that a synthetic surface will be installed as the
racing surface.  The cost of the surface will be partially funded by the PA HBPA
in the amount of 50% of the excess capital expenditure above that of a
conventional racing surface, together with interest thereon at the blended rate
that Racing Association pays from time to time on its line of credit with Wells
Fargo Bank (variable rate, currently 8.3%) and its publicly traded notes ($130
million of which have a fixed interest rate of 9¾% and $125 million of which
have a fixed interest rate of 9%).  Once live racing begins (currently scheduled
for September1, 2007), Racing Association shall bill the PA HBPA monthly and
payments will be due upon receipt of such bill.   In the alternative, the PA
HBPA may obtain its own financing.  Notwithstanding the foregoing, if in the
business judgment of Racing Association, in consultation with engineers and
other outside professionals, a synthetic surface will not accommodate the
planned winter activities of Racing Association (such as snowmobile use), then
Racing Association will not be required to install a synthetic surface. In the
initial year of operation, 2007, the racing surface shall be made available for
training 21 days prior to the start of a racing meet and 15 days after the last
day of a race meet.  In 2008 and subsequent years the racing surface shall be
made available for training 30 days prior to the start of the meet and 15 days
after the last day of the meet.

8.                                       Condition Book.  PA HBPA represents
that it has created a Condition Book Committee to consult with Horsemen
concerning the conditions of racing and to make known to the Racing Association
the results of their consultations.  The Racing Association agrees that this
Committee shall have the right to meet with the appropriate Racing Association
personnel to discuss and approve each Condition Book at least 10 days before
printing in order to permit Committee review, suggestions, and recommendations. 
The Racing Association will send a copy of the Condition Book to the Chairman of
the Condition Book Committee, as well as post a copy in the Racing Secretary’s
office, on or before the first date they are distributed.

10


--------------------------------------------------------------------------------


9.                                       PA HBPA Office and Amenities.  The
Racing Association shall provide, at no cost to the PA HBPA, a suitable office
(including, at no cost to the PA HBPA, suitable lighting, heat, air conditioning
and janitorial, but not furniture or equipment) located on the grounds of the
Racing Association for its use.

The Racing Association shall not remove, prohibit or restrict in any way the PA
HBPA’s use and enjoyment of this office and amenities during the term of this
Agreement.  Should, however, the PA HBPA breach the terms of this Agreement or
allow this Agreement to terminate without executing a new Horsemen’s Agreement,
the Racing Association agrees to allow the PA HBPA to remain in its office, with
the same amenities provided above, for 30 days from the date of the alleged
breach or lapse of this Agreement.  Furthermore, the Racing Association shall
provide 30 day’s written notice to the PA HBPA before taking any action to
remove or restrict its use and enjoyment of this office.

Additionally, on live race days, the Racing Association shall provide the PA
HBPA one dining table overlooking the race track for the PA HBPA and its
member’s exclusive use, programs, and free parking for PA HBPA members with
horses entered in a race on that day, provided, however, that if the PA HBPA
does not confirm with the manager on duty within four (4) hours prior to post
time its intention to use the reserved dining table for that race day, then the
Racing Association may make the table available to its other patrons.

10.           Stalls and Track Facilities:

a.               Stall Allocations and Applications:  Racing Association shall
make its stalls available free of charge to Horseman each race meeting.  Racing
Association shall not discriminate in the allocation of stalls by reason of HBPA
membership or activity or allow its representatives or employees to discriminate
in the allocation of stalls.  Horsemen must provide a stall application to
Racing Association to receive a free stall and must provide proof of worker’s
compensation insurance unless supplying a written affidavit certifying no
employees.

The terms and conditions of stall applications shall be sent to the HBPA at
least thirty days prior to the first day of each race meeting.  A copy of the
stall application is attached hereto as an addendum.

b.              Backside Facilities:  The racing surface, the barns and related
backside facilities at the Racetrack, all necessary for training purposes, shall
be made available by Racing Association to Horsemen without charge for those
Horsemen who have horses training. Racing Association shall, at its own expense,
make water, hot water, and electricity available to each barn in use and keep
the racing surface harrowed and watered.

The racing strip, barns, tack rooms and other facilities useful for training
purposes shall be made available to Horsemen without charge.  Racing Association
agrees that these facilities shall be made available during reasonable hours for
training

11


--------------------------------------------------------------------------------


purposes, subject to weather conditions.  Racing Association agrees to reimburse
the PA HBPA for the services of a paddock blacksmith in the paddock for each and
every live race day, such reimbursement not to exceed $100 per live race day.

The Racing Association agrees to take reasonable steps to maintain the stalls
and barn areas in a suitable manner at all times, including but not limited to,
the daily collection of manure and the filling of all road areas to prevent
water accumulation. Racing Association agrees to remove trash and debris from
trash receptacles provided on the backside area at no cost to the Horsemen and
maintain all backside area restrooms in a clean and sanitary condition.

The PA HBPA recognizes an obligation of Horsemen and backside personnel to
maintain the backside area occupied by them in a sanitary condition, free from
litter and other foreign objects.  HBPA will use its best efforts to ensure that
Horsemen and their employees fulfill their obligation in this regard.

c.               Vendors:  Racing Association shall not establish or impose upon
Horsemen a monopoly, restriction or requirement regarding the use of
blacksmiths, feed men, track suppliers, veterinarians, or other services
customarily used by Horsemen.  Racing Association will secure its best efforts
to keep such unlicensed persons off its premises.

11.                                 PA HBPA Funds.  The Racing Association shall
pay to PA HBPA, during the terms of the agreement, an amount equal to 5 % of
total purses paid to the Horsemen on races run at the Track during each live
race meet from the purse account.  This rate shall remain in effect until the PA
HBPA’s capital contribution, including interest financed by Presque Isle Downs
Inc., for its share of the installation of a synthetic surface, is amortized
over a period not to exceed 5 Years, after which the rate will be 3%. The monies
due the PA HBPA shall be paid by the end of each month.

12.                                 Anti-Strike.  The Officers of the PA HBPA
agree, so long as the Racing Association is not in breach, to not directly or
indirectly call, instigate, promote or participate in any strike, boycott or
slowdown of the Racing Associations facilities, including but not limited to its
slot machine operations.

13.                                 Fire Insurance and Liability.  There is
currently in existence a Fire and Disaster Insurance Plan, provided by the
NHBPA, under which a reputable insurance company provides insurance for Horsemen
to protect them from loss of their race horses, tack supplies, and other
personal property due to fire or disaster.  Therefore, Racing Association agrees
to pay to NHBPA, for each year of the Agreement, its proportional share of the
total annual premium as determined annually by the NHBPA.  It is understood,
however, that the limits and types of coverage will not increase without the
prior written agreement of the Racing Association.

Because of this payment for the Fire and Disaster Insurance Plan, the PA HBPA
shall indemnify and hold Racing Association harmless from and against any
damage, loss, action, judgment, cost or expense (including reasonable attorneys’
fees) resulting from any claim, demand or cause of action made or brought by a
Horsemen for any loss covered by the Fire and Disaster Insurance Plan.

12


--------------------------------------------------------------------------------


14.           Horsemen’s Bookkeeper and Purse Account.

Bookkeeper.  A Horsemen’s Bookkeeper shall be employed by the Racing Association
and shall be subject to the policies generally applicable to the Racing
Association employees.  The Horsemen’s Bookkeeper shall perform those functions
set forth from time to time by statute and  Section 235 of the Race Horse
Industry Reform Act, and the Racing Association shall provide such equipment as
shall be reasonably necessary for the performance of the Horsemen’s Bookkeeper’s
statutory duties.  The Racing Association shall at all times maintain sufficient
funds in such account to meet the horsemen’s  requests for payment for purses,
stakes, rewards, claims and deposits as such requests are made or in accordance
with the State law, Racing Association rules, or the provisions herein.

All portions of purse money shall be made available to earners thereof
immediately following clearance of purses by PSHRC; except however, when the
stewards shall order money withheld until final adjudication of a dispute
determining which persons are entitled to such money in dispute.  Money owing to
a horseman by reason of the claim of such horseman’s horse for cash shall be
made available to such horseman, for claiming purposes only, in the race
following the race when such horsemen’s horse was claimed if such horseman shall
request that his money be made available prior to or at the time of the claim of
such horseman’s horse.  In the case of payment in a form other than cash or cash
equivalents, then the money will be paid to the horsemen upon the Racing
Association’s receipt of collected funds.

For this purpose, the Horsemen’s Bookkeeper shall maintain a separate bank
account known as the “Horsemen’s Purse Account” subject to and in accordance
with all laws and regulations of the Commonwealth of Pennsylvania.  The Racing
Association shall have no control over such funds once transferred by it to the
Horsemen’s Bookkeeper Account.   The Racing Association agrees to furnish (at no
cost, fee or expense to the PA HBPA) appropriate office space, furniture and
equipment for the operation of the Horsemen’s Bookkeeper. The racing association
shall be responsible for the acquisition and maintenance of any computer
software necessary for the operation of the Horsemen’s Purse Account and the
management and operation of the account including, but not limited to, all tax
and regulatory filings.

Funds on deposit in the Horsemen’s Bookkeeper Account shall be placed in an
interest bearing account and the interest shall be paid in accordance with the
Race Horse Industry Reform Act.  The selection of the financial institution
holding the funds shall be at the discretion of the PA HBPA

15.           Racing Committee:

a.               During the term of this Agreement, the Racing Association and
the PA HBPA shall organize and maintain a joint committee known as the “Racing
Committee.”  The PA HBPA shall appoint no more than three members to the Racing
Committee.  The Racing Association shall appoint no more the three members to
the Racing Committee.  The Racing Committee shall meet at least once not more

13


--------------------------------------------------------------------------------


than 30 days, nor less than 10 days, prior to each of the Racing Association’s
race meetings, and at least once within 30 days after the conclusion of each
race meeting.  The Committee shall meet at such other times as shall be
requested by  one or more of its members to discuss such things as promotion,
publicity, track conditions, other matters which relate to attendance,
pari-mutuel handle, the quality of racing, health benefit programs, death
benefits, drug and alcohol abuse programs, and any other program which will aid
and assist the racing industry in Pennsylvania to care for its personnel at the
highest possible level.  In addition to the above topics, the Racing Committee
will specifically discuss: (1) parking for owners and backside workers; (2)
access to and from the Racing Association’s facility through backside gates; (3)
access to the Racetrack for training purposes during any necessary construction
at the Racetrack; and special event parking issues.  Unless closed for the
season, the Racetrack and Trackside racing strips shall each be maintained
properly and be provided a starting gate and crew 4 days per week, subject to
Racing Committee discretion.  A minimum of ten members on the gate crew will be
provided for all race cards. Provided, however, that the PA HBPA may consent to
a lower number. The Racing Association shall, in a timely manner, use its best
efforts to provide the PA HBPA representatives on the Racing Committee with
reasonable proposals to address the enumerated issues listed above.  The
Committee shall keep minutes of its discussions, recommendations and decisions.

b.              Grievance Committee:  The parties hereto believe it most
advisable and to their mutual best interest that any future difference between
them with respect to the provisions of this Agreement, the matters covered
hereby or any other matter pertaining to thoroughbred racing where both parties
are interested, should be settled by them, without undue publicity, by
negotiation and consultation.  This sub-committee shall consist of not more than
four members appointed by the PA HBPA, and four members appointed by the Racing
Association.  These members shall act as a joint body in an effort to amicably
and equitably resolve all disputes or grievances between the PA HBPA and the
Racing Association. Officials of either the PA HBPA or the Racing Association
may request a meeting of the Racing Committee, Grievance Sub-committee to
discuss any existing disputes between the horsemen and the Racing Association. 
Such request shall include an agenda for those matters which are to be
discussed.  Within 72 hours after receipt of such request, a meeting shall be
held at a mutually agreeable time and place.  Matters which can not be resolved
shall be submitted to arbitration, subject to Paragraph 18. (b) of this
Agreement. The election of either party to submit an issue to arbitration shall
be reflected in writing to the other party, specifying the issue which has not
been satisfactorily resolved by the Grievance Sub-committee.

c.               Equine Safety Committee

The Associations and the PA HBPA agree to establish an Equine Safety Committee. 
The membership will consist of representatives from all constituent groups
(Racing association, horsemen, jockeys or other necessary group) that affect
live racing at Presque Isle Downs.  The committee will meet at least once a
month, if not more frequently, to discuss the variety of issues that affect all
aspects of equine safety at Presque Isle Downs.

14


--------------------------------------------------------------------------------


d.              PA HBPA/Management Committee

During the term of this Agreement, Associations and the PA HBPA shall organize
and maintain a joint committee to be known as the “PA HBPA/Management
Committee”.  This Committee shall be composed of not more than five
representatives form the PA HBPA (including the President) and not more than
five representatives form Associations (including the Director of Racing).  This
Committee shall meet regularly at the request of any member of said Committee. 
The Committee shall discuss such things a barn area issues, track conditions,
racing program, and other matters which relate to attendance, pari-mutuel
handle, the equality of racing and any other issues not specifically addressed
in this Agreement which will assist the Pennsylvania thoroughbred horse racing
industry to be progressive and competitive. The committee shall determine how to
resolve any of the foregoing issues and it may recommend any impasse to
arbitration in accordance with Section 18. (b) of this Agreement.

16.                                 Wagering Hub — In the event that the Racing
Association establishes a wagering hub either at Presque Isle Downs or at some
other physical location during the term of this agreement, the Racing
Association will recognize Presque Isle Downs source market customers as those
with zip codes within a 50 mile radius of Presque Isle Downs.  Revenue generated
from these Presque Isle Downs source market customers will be subject to the
Revenue Sharing provisions of this Agreement.

17.                                 Horsemen’s Discount - All Horsemen who are
licensed by the PSHRC as an owner or trainer and are active members of the PA
HBPA shall receive a 20% discount at all dining facilities excluding the gourmet
restaurant currently known as La Bonne Vie.

18.                                 PA HBPA Covenant -

a.               PA HBPA covenants that so long as Associations comply with the
provisions of this Agreement, PA HBPA will not institute or instigate, promote,
encourage, condone, or engage in any boycott, close down, slow down, stoppage
of, or interference with any race meet or race meets of Associations, at Presque
Isle Downs, or any other business activity of Presque Isle Downs, including its
slot machine operations.  PA HBPA will use its best efforts to ensure that its
members comply with this paragraph.

b.              In the event that there is a disagreement between the parties as
to whether any party has complied with the terms or conditions in this
Agreement, then the Associations shall choose an Arbitrator and the PA HBPA
shall choose an Arbitrator.  The two Arbitrators shall choose a third
Arbitrator, and the Board of Arbitrators shall decide the issues involved and
each party agrees to be bound by the decision of the arbitration panel, except
with respect to questions of federal law.  No action shall be taken by the PA
HBPA prohibited by paragraph 18(a) unless and until the Arbitrators have
determined that Associations are not in compliance with the terms hereof.

19.                                 Associations’ Covenants - The Associations
will not, by means of agreement or otherwise, seek to establish or impose upon
the horsemen a monopoly concerning independent contractors such as horseshoers,
feedmen, tack suppliers, jockeys or any

15


--------------------------------------------------------------------------------


other suppliers or servicemen customarily used by horsemen.  Notwithstanding the
foregoing, the Associations reserved the right to impose reasonable non
discriminatory requirements for security, safety and environmental reasons on
the Association’s premises and to limit access to only those vendors, suppliers
and servicemen who are properly licensed by the State Horse Racing Commission
and conditioned upon their compliance with reasonable rules and regulations
promulgated by the Associations.

20.                                 This Agreement shall be submitted to the
Pennsylvania State Horse Racing Commission.

21.                                 Binding Effect — This Agreement shall be
binding upon and inure to the benefit of the parties hereto or their respective
successors and approved assigns. Each party will supply the other with a
certified copy of a Resolution approving this Agreement.

22.                                 Entire Agreement — This Agreement contains
the entire agreement and understanding of the parties hereto with respect to the
subject matter interest and supersedes all prior or contemporaneous agreements
with respect to such subject matters; and may not be modified or amended except
in writing signed by all parties hereto.

IN WITNESS WHEREOF, the Associations and PA HBPA have executed this Live Racing
Agreement the 22nd day of February, 2007.

 

PENNSYLVANIA HORSEMEN’S
BENEVOLENT AND PROTECTIVE
ASSOCIATION, INC.

 

PRESQUE ISLE DOWNS, INC.

 

 

 

 

 

 

\s\ Joseph Santanna

 

\s\ Richard D. Knight

Joseph Santanna, President

 

Richard D. Knight, President
Chief Executive Officer

 

16


--------------------------------------------------------------------------------